DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 9, 10, 15, and 17 have been amended.
Claims 1-17 have been examined.
The claim objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.

Examiner’s Note
Claim 14 is identified as “currently amended.” However, there are no changes to the claim language indicated. The Applicant is requested to use the correct claim status identifiers, “previously presented” in this case, in order to preserve the clarity of the record.

Claim Objections
Claims 1-8 are objected to because of the following informalities.
Claim 1 recites, at lines 6-7, “instructions obtaining circuit.” This appears to be a typographical error. Applicant may have intended “instruction obtaining circuit.” 
Claims 2-8 are objected to as depending from objected to base claims and failing to remedy the deficiencies of those claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, at lines 6-7, “both the first path and the second path being coupled between the instruction obtaining circuit and a memory.” The Applicant has not explicitly indicated where support for this amendment can be found in the specification, nor is such support evident to the Examiner. The Applicant suggests, on page 9 of the response entered on November 12, 2021, that Figure 1 shows these features. However, Figure 1 does not show these features. Figure 1 shows a first path and second path both coupled to an output unit 12. However, the first path 61 is coupled to cache agent 223 while the second path 62 is coupled to the home agent 222. Neither of these is memory DRAM 3. ¶ [0030] does suggest writing to the DRAM via the first path. However, there is no such suggestion of writing to the DRAM via the second path. Accordingly, the newly added language is unsupported by the written description. Claims 9 and 17 include similar language and are similarly rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,006,291 by Rasmussen et al. (hereinafter referred to as “Rasmussen”) in view of in view of US Publication No. 2004/0264255 by Royer (hereinafter referred to as “Royer”) in view of US Publication No. 2006/0168384 by Radhakrishnan et al. (hereinafter referred to as “Radhakrishnan”). 
Regarding claim 1, Rasmussen discloses:
an information processing circuit comprising: an instruction obtaining circuit that sequentially obtains write control instructions including a data write instruction and an output waiting instruction that stops output of a subsequent instruction (Rasmussen discloses, at col. 3, lines 10-29, a system having a master graphics accelerator that generates (sequentially obtains) data transfers, i.e., data write instructions, and requests for data transfer, i.e. write control instructions. As disclosed at col. 4, lines10-15, the master generates waitstates, which discloses output waiting instructions.); 
a first path and a second path having a lower transfer rate than that of the first path, both the first path and the second path being coupled between...a memory (Rasmussen discloses, at col. 2, line 64-col. 3, line 28, an AGP interconnect, which discloses a first path, and a PCI bus, which discloses a second path having a lower transfer rate than the first path, where both paths are coupled to access, i.e., write and read to and from, system memory.); 
(Rasmussen discloses, at col. 3, lines 18-28, an interface to the AGP and PCI interconnects.); 
a response receiving circuit that receives responses to the write control instructions output from the output circuit (Rasmussen discloses, at col. 4, lines 12-15, a signal (response) that indicates whether a target is ready to receive data, which discloses circuit to receive the signal.); and 
an output control circuit that, based on storage addresses of the write control instructions, selects one of the first path and the second path … and causes the output circuit to output the...write control instruction (Rasmussen discloses, at col. 3, lines 26-28, a memory controller that selects the AGP or PCI interconnect. As disclosed at col. 4, lines 1-5 and 10-19, memory transactions are based on memory addresses and involve transferring data (outputting the result).). 
Rasmussen does not explicitly disclose that both paths are coupled to the instruction obtaining circuit and the aforementioned system determines whether to merge the write control instructions and merges the write control instructions based on the determination.
However, in the same field of endeavor (e.g., memory writes) Royer discloses: 
a circuit coupled to a memory via a first and second path (Royer discloses, at Figure 1 and related description a strobe transceiver circuit, i.e., source, connected to memory via two paths having different relative speeds.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to utilize two paths to connect a source with memory because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
determining whether to merge the write control instructions and merges the write control instructions based on the determination (Radhakrishnan discloses, at ¶ [0040], determining whether subsequent write operations fall within a write combining window and if so, coalescing the subsequent writes.).


Regarding claim 2, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
wherein the output control circuit selects the first path when there is no write control instruction that is output from the output circuit and when a response to the output write control instruction is not received by the response receiving circuit (Rasmussen discloses, at col. 7, lines 4-6, processing an AGP request (first path) when the bus is available, which discloses no write control instruction or response.).

Regarding claim 3, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
wherein the output control circuit has a bus management circuit that, when a preceding write control instruction and the output waiting instruction are output from the output circuit and a response to the preceding write control instruction is not received by the response receiving circuit and when a storage address of a subsequent write control instruction received by the instruction obtaining circuit is different from a storage address of the preceding write control instruction, selects the first path and causes the output circuit to output the subsequent write control instruction (Rasmussen discloses at col. 13, lines 1-4, deasserting WBF#, which indicates the previous write control instruction has been output and a not ready has not been received and, at col. 11, lines 22-30, asserting GNT#, which enables initiation of a new transaction, which discloses selecting the first path and outputting a subsequent write control instruction with a different address.).

Regarding claim 4, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
wherein the output control circuit…when a first write control instruction and the output waiting instruction are output from the output circuit and a response to the first write control instruction is not (Rasmussen discloses at col. 13, lines 1-4, deasserting WBF#, which indicates the previous write control instruction has been output and a not ready has not been received.).
Rasmussen does not explicitly disclose that the aforementioned system has a merging circuit that…when storage addresses of a second write control instruction and a third write control instruction received by the instruction obtaining circuit match a storage address of the first write control instruction, merges the second write control instruction and the third write control instruction.
However, in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
a merging circuit that…when storage addresses of a second write control instruction and a third write control instruction received by the instruction obtaining circuit match a storage address of the first write control instruction, merges the second write control instruction and the third write control instruction (Radhakrishnan discloses, at ¶ [0040], determining, which discloses a circuit to do so, whether subsequent write operations fall within a write combining window, i.e., have matching addresses, and if so, coalescing the subsequent writes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Radhakrishnan’s write combining in order to improve performance by combining writes into a burst. See Radhakrishnan, ¶ [0026].

Regarding claim 6, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
wherein the output waiting instruction causes a flag to be set that triggers the stop of the subsequent instruction (Rasmussen discloses, at col. 10, lines 14-16, asserting a waitstate (output waiting instruction) involves deasserting TRDY#, which discloses toggling a bit, i.e., setting a flag, that prevents execution of subsequent data transmission instructions.).

Regarding claim 7, Rasmussen, as modified, discloses the elements of claim 6, as discussed above. Rasmussen also discloses:
wherein the flag is changed after the triggered stop (Rasmussen discloses, at Figure 4-1, reasserting TRDY#, which discloses the data has been transmitted and the master is ready for the transmission of more data.).

Regarding claim 8, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
when the output waiting instruction immediately precedes a first write control instruction, a destination address of the first write control instruction is registered in a memory (Rasmussen discloses, at col. 9, lines 1-10, when bus access is granted, storing the corresponding address on address lines, which discloses the address having been registered in memory.).

Regarding claim 9, Rasmussen discloses:
an information processing apparatus comprising: an arithmetic processing unit, an information processing circuit, and a memory coupled to the arithmetic processing unit, wherein the information processing circuit further comprises: an instruction obtaining circuit that sequentially obtains write control instructions including a data write instruction and an output waiting instruction that stops output of a subsequent instruction (Rasmussen discloses, at Figure 1, a system having a processor, which discloses an arithmetic processing unit and an information processing circuit and a memory. Rasmussen discloses, at col. 3, lines 10-29, a master graphics accelerator that generates (sequentially obtains) data transfers, i.e., data write instructions, and requests for data transfer, i.e. write control instructions. As disclosed at col. 4, lines10-15, the master generates waitstates, which discloses output waiting instructions.);
a first path and a second path having a lower transfer rate than that of the first path, both the first path and the second path being coupled between...the memory (Rasmussen discloses, at col. 2, line 64-col. 3, line 28, a system having an AGP interconnect, which discloses a first path, and a PCI bus, which discloses a second path having a lower transfer rate than the first path, where both paths are coupled to access, i.e., write and read to and from, system memory.);
(Rasmussen discloses, at col. 3, lines 18-28, an interface to the AGP and PCI interconnects.); 
a response receiving circuit that receives responses to the write control instructions output from the output circuit (Rasmussen discloses, at col. 4, lines 12-15, a signal (response) that indicates whether a target is ready to receive data, which discloses circuit to receive the signal.); and 
an output control circuit that, based on storage addresses of the write control instructions, selects one of the first path and the second path… and causes the output circuit to output the...write control instruction (Rasmussen discloses, at col. 3, lines 26-28, a memory controller that selects the AGP or PCI interconnect. As disclosed at col. 4, lines 1-5 and 10-19, memory transactions are based on memory addresses and involve transferring data (outputting the result).). 
Rasmussen does not explicitly disclose that both paths are coupled to the instruction obtaining circuit and that the aforementioned system determines whether to merge the write control instructions and merges the write control instructions based on the determination.
However, in the same field of endeavor (e.g., memory writes) Royer discloses: 
a circuit coupled to a memory via a first and second path (Royer discloses, at Figure 1 and related description a strobe transceiver circuit, i.e., source, connected to memory via two paths having different relative speeds.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to utilize two paths to connect a source with memory because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
determines whether to merge the write control instructions and merges the write control instructions based on the determination (Radhakrishnan discloses, at ¶ [0040], determining whether subsequent write operations fall within a write combining window and if so, coalescing the subsequent writes.).


Regarding claim 10, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
wherein the output control circuit selects the first path when there is no write control instruction that is output from the output circuit but a response to the output write control instruction is not received by the response receiving circuit (Rasmussen discloses, at col. 7, lines 4-6, processing an AGP request (first path) when the bus is available, which discloses no write control instruction or response.).

Regarding claim 11, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
wherein the output control circuit has a bus management circuit that, when a preceding write control instruction and the output waiting instruction are output from the output circuit and a response to the preceding write control instruction is not received by the response receiving circuit and when a storage address of a subsequent write control instruction received by the instruction obtaining circuit is different from a storage address of the preceding write control instruction, selects the first path and causes the output circuit to output the subsequent write control instruction (Rasmussen discloses at col. 13, lines 1-4, deasserting WBF#, which indicates the previous write control instruction has been output and a not ready has not been received and, at col. 11, lines 22-30, asserting GNT#, which enables initiation of a new transaction, which discloses selecting the first path and outputting a subsequent write control instruction with a different address.).

Regarding claim 12, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
wherein the output control circuit…when a first write control instruction and the output waiting instruction are output from the output circuit and a response to the first write control instruction is not (Rasmussen discloses at col. 13, lines 1-4, deasserting WBF#, which indicates the previous write control instruction has been output and a not ready has not been received.).
Rasmussen does not explicitly disclose that the aforementioned system has a mixing circuit that…when storage addresses of a second write control instruction and a third write control instruction received by the instruction obtaining circuit match a storage address of the first write control instruction, merges the second write control instruction and the third write control instruction.
However, in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
a mixing circuit that…when storage addresses of a second write control instruction and a third write control instruction received by the instruction obtaining circuit match a storage address of the first write control instruction, merges the second write control instruction and the third write control instruction (Radhakrishnan discloses, at ¶ [0040], determining, which discloses a circuit to do so, whether subsequent write operations fall within a write combining window, i.e., have matching addresses, and if so, coalescing the subsequent writes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Radhakrishnan’s write combining in order to improve performance by combining writes into a burst. See Radhakrishnan, ¶ [0026].

Regarding claim 14, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
wherein the output waiting instruction causes a flag to be set that triggers the stop of the subsequent instruction (Rasmussen discloses, at col. 10, lines 14-16, asserting a waitstate (output waiting instruction) involves deasserting TRDY#, which discloses toggling a bit, i.e., setting a flag, that prevents execution of subsequent data transmission instructions.).

Regarding claim 15, Rasmussen, as modified, discloses the elements of claim 14, as discussed above. Rasmussen also discloses:
wherein the flag is changed after the triggered stop (Rasmussen discloses, at Figure 4-1, reasserting TRDY#, which discloses the data has been transmitted and the master is ready for the transmission of more data.).

Regarding claim 16, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
when the output waiting instruction immediately precedes a first write control instruction, a destination address of the first write control instruction is registered in a storage location (Rasmussen discloses, at col. 9, lines 1-10, when bus access is granted, storing the corresponding address on address lines, which discloses the address having been registered in memory.).

Regarding claim 17, Rasmussen discloses:
an information processing method performed by a circuit, the method comprising: sequentially obtaining write control instructions of a plurality of kinds including a data write instruction and an output waiting instruction that stops output of a subsequent instruction (Rasmussen discloses, at col. 3, lines 10-29, a master graphics accelerator that generates (sequentially obtains) data transfers, i.e., data write instructions, and requests for data transfer, i.e. write control instructions. As disclosed at col. 4, lines10-15, the master generates waitstates, which discloses output waiting instructions.); 
sequentially outputting the write control instructions to a memory via a first path or a second path having a lower transfer rate than that of the first path, both the first path and the second path are coupled between...the memory (Rasmussen discloses, at col. 2, line 64-col. 3, line 28, a system having an AGP interconnect, which discloses a first path, and a PCI bus, which discloses a second path having a lower transfer rate than the first path, where both paths are coupled to access, i.e., write and read to and from, system memory. Rasmussen discloses, at col. 3, lines 18-28, an interface to the AGP and PCI interconnects.); 
(Rasmussen discloses, at col. 4, lines 12-15, a signal (response) that indicates whether a target is ready to receive data, which discloses circuit to receive the signal.);; and 
selecting one of the first path and the second path based on storage addresses of the write control instructions… and causing the output unit circuit to output the...write control instruction (Rasmussen discloses, at col. 3, lines 26-28, a memory controller that selects the AGP or PCI interconnect. As disclosed at col. 4, lines 1-5 and 10-19, memory transactions are based on memory addresses and involve transferring data (outputting the result).). 
Rasmussen does not explicitly disclose that both paths are coupled to the output circuit, determining the necessity for mixing the write control instructions, and mixing the write control instructions.
However, in the same field of endeavor (e.g., memory writes) Royer discloses: 
a circuit coupled to a memory via a first and second path (Royer discloses, at Figure 1 and related description a strobe transceiver circuit, i.e., source, connected to memory via two paths having different relative speeds.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to utilize two paths to connect a source with memory because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also, in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
determining the necessity for merging the write control instructions based on the storage addresses of the write control instructions, merging the write control instructions when the necessity is determined (Radhakrishnan discloses, at ¶ [0040], determining whether subsequent write operations fall within a write combining window and if so, coalescing the subsequent writes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Radhakrishnan’s write combining in order to improve performance by combining writes into a burst. See Radhakrishnan, ¶ [0026].

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Royer in view of Radhakrishnan in view of US Publication No. 2012/0198214 by Gadre et al. (hereinafter referred to as “Gadre”). 
Regarding claim 5, Rasmussen, as modified, discloses the elements of claim 4, as discussed above. Rasmussen also discloses:
wherein, when the output waiting instruction exists between the second write control instruction and the third write control instruction (Rasmussen discloses, at col. 10, lines 2-3, inserting waitstates, which discloses doing so between write control instructions.). 
Rasmussen does not explicitly disclose the merging circuit deletes the output waiting instruction between the second write control instruction and the third write control instruction and merges the second write control instruction and the third write control instruction.
However, in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
the merging circuit…merges the second write control instruction and the third write control instruction (Radhakrishnan discloses, at ¶ [0040], determining, which discloses a circuit to do so, whether subsequent write operations fall within a write combining window, i.e., have matching addresses, and if so, coalescing the subsequent writes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Radhakrishnan’s write combining in order to improve performance by combining writes into a burst. See Radhakrishnan, ¶ [0026].
Also in the same field of endeavor (e.g., memory operation) Gadre discloses: 
…deletes the output waiting instruction between the second write control instruction and the third write control instruction…. (Gadre discloses, at ¶ [0092], coalescing MEMBAR requests, which discloses deleting output waiting instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Gadre’s barrier coalescing in order to improve performance increasing instruction throughput. See Gadre, ¶ [0005].

Regarding claim 13, Rasmussen, as modified, discloses the elements of claim 12, as discussed above. Rasmussen also discloses:
wherein, when the output waiting instruction exists between the second write control instruction and the third write control instruction (Rasmussen discloses, at col. 10, lines 2-3, inserting waitstates, which discloses doing so between write control instructions.). 
Rasmussen does not explicitly disclose the merging circuit deletes the output waiting instruction between the second write control instruction and the third write control instruction and merges the second write control instruction and the third write control instruction.
However, in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
the merging circuit…merges the second write control instruction and the third write control instruction (Radhakrishnan discloses, at ¶ [0040], determining, which discloses a circuit to do so, whether subsequent write operations fall within a write combining window, i.e., have matching addresses, and if so, coalescing the subsequent writes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Radhakrishnan’s write combining in order to improve performance by combining writes into a burst. See Radhakrishnan, ¶ [0026].
Also in the same field of endeavor (e.g., memory operation) Gadre discloses: 
…deletes the output waiting instruction between the second write control instruction and the third write control instruction…. (Gadre discloses, at ¶ [0092], coalescing MEMBAR requests, which discloses deleting output waiting instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Gadre’s barrier coalescing in order to improve performance increasing instruction throughput. See Gadre, ¶ [0005].

Response to Arguments
On pages 8-9 of the response filed, the Applicant argues, “The claims are rejected over Rasmussen et al. in view of Radhakrishnan et al, but Rasmussen differs from Claim 1 in several points. Among other things, the two interfaces AGP 24 and the PCI 16 in Rasmussen are coupled to the graphic 
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Please see above for new grounds of rejection of the amended claims. Specifically, Rasmussen discloses two busses, both of which are coupled to system memory. However, Rasmussen does not explicitly disclose the two busses are both connected to the same circuit at the other end. However, Royer discloses, e.g., at Figure 1 and related description, two busses that are both connected between memory and a single endpoint. It would have been obvious to use two busses having different speeds in this way for a number of reasons, such as configurability for different data types, providing redundancy with different costs, etc. Accordingly, the claims are rejected as obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWN DOMAN/Primary Examiner, Art Unit 2183